

114 S3427 IS: Alan Reinstein Ban Asbestos Now Act of 2016
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3427IN THE SENATE OF THE UNITED STATESSeptember 28, 2016Mrs. Boxer (for herself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Toxic Substances Control Act to require the Administrator of the Environmental
			 Protection Agency to take action to eliminate human exposure to asbestos,
			 and for other purposes. 
	
 1.Short titleThis Act may be cited as the Alan Reinstein Ban Asbestos Now Act of 2016.
		2.Asbestos ban
 (a)In generalThe Toxic Substances Control Act (15 U.S.C. 2601 et seq.) is amended by adding at the end the following:
				
					VIIAsbestos
 701.Definition of asbestosIn this title, the term asbestos means all forms of asbestos. 702.Elimination of asbestos exposure (a)Importation, use, and exposure assessmentNotwithstanding any other provision of this Act, not later than 90 days after the date of enactment of the Alan Reinstein Ban Asbestos Now Act of 2016, the Administrator shall carry out and publish an identification and assessment of the current and reasonably anticipated importation, distribution in commerce, and uses of, and exposures to, asbestos.
							(b)Exposure elimination
 (1)In generalAs soon as practicable, but not later than 18 months after the date of enactment of the Alan Reinstein Ban Asbestos Now Act of 2016, the Administrator shall impose, by rule, prohibitions, restrictions, and other conditions, including prohibitions on the manufacture, processing, use, distribution in commerce, and disposal of asbestos and mixtures and articles containing asbestos, that the Administrator determines to be necessary to eliminate human or environmental exposure to asbestos.
 (2)Selection of conditionsIn imposing prohibitions and other conditions under paragraph (1), the Administrator shall select requirements that permanently eliminate the possibility of exposure to asbestos.
								(c)Timing of exposure reductions
 (1)In generalExcept as provided in an exemption granted by the President under subsection (d), beginning on the date that is 1 year after the date on which the Administrator issues the rule described in subsection (b)(1), no person shall manufacture, process, use, distribute in commerce, or dispose of any form of asbestos or any mixture or article containing any form of asbestos for any use or under any condition other than a use or condition described in that rule.
 (2)Effective dateIn any rule issued under this title, the Administrator shall specify the date on which any prohibition, restriction, or other condition shall take effect, and that date shall be as soon as practicable, but not later than 1 year, after the date of promulgation of the rule.
								(d)Exemption for national security reasons
 (1)In generalNotwithstanding any other provision of this title, the President may grant an exemption from the requirements of this section for any use of asbestos if the President determines that—
 (A)the use of asbestos is necessary to protect the national security interests of the United States; (B)no reasonable alternative to the asbestos use exists for the intended purpose; and
 (C)the use of asbestos will not result in an unreasonable risk to health or the environment (without consideration of costs or other nonrisk factors), including an unreasonable risk to a potentially exposed or susceptible subpopulation identified as relevant by the Administrator under the conditions of use.
 (2)Terms and conditionsAn exemption under paragraph (1) shall be subject to such terms and conditions as the President may prescribe.
								(3)Duration
 (A)In generalThe duration of an exemption under paragraph (1) shall not exceed a period of 3 years. (B)Additional exemptionThe President may grant an additional exemption under paragraph (1), for a period of not to exceed 3 years, by making a new determination under that paragraph.
									.
 (b)Conforming amendmentThe table of contents for the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) is amended by adding at the end the following:
				TITLE VII—AsbestosSec. 701. Definition of asbestos.Sec. 702. Elimination of asbestos exposure..